Citation Nr: 0310538	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  96-37 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1964 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD. 

This case was previously before the Board in February 1998 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran has a current diagnosis of PTSD linked to a 
claimed stressor in service.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran's claimed noncombat stressor is corroborated.


CONCLUSION OF LAW

PTSD is the result of active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the claims file reveals that the veteran was in 
Vietnam with the United States Army, Company C, 15th 
Transportation Battalion (Aircraft Maintenance), 1st Cavalry 
Division from approximately September 15, 1965 to June 1966, 
and that his military occupational specialty (MOS) was either 
a supply clerk, as noted in his service personnel records, or 
a duty soldier, as noted on his DD-214.  The veteran has 
specifically discussed several incidents as bases for his 
PTSD.  The veteran stated in both written submissions and at 
his personal hearing before the RO in February 1997, that 
when he arrived in Vietnam he was stationed near An Khe, and 
performed perimeter guard duty for the first two months or 
so.  During this time his perimeter was breached on one 
occasion and he received fire and mortar attacks on several 
occasions.  In fact, he asserts that at least seven enemy 
soldiers were killed during the perimeter breach.  

The veteran also testified at his personal hearing before the 
RO that after his initial period of perimeter guard duty he 
volunteered for duty as a door gunner on a helicopter going 
on search and rescue missions to retrieve helicopters, downed 
soldiers and dead bodies.  He asserts that he was fired on 
upon several occasions during the two to three months while 
he performed this duty.  Specifically, he recalls an incident 
in which the helicopter was to land in a "green" zone, with 
no enemy threat, but when they attempted to land they were 
fired upon.  He returned fire, and when the helicopter was 
leaving it turned toward civilian women and children whom he 
strafed with bullets unintentionally.  He does not know 
whether or not anyone was hit, but this incident still 
bothers him.  During his testimony he identified the 
helicopter pilot as Chief Warrant Officer or Warrant Officer 
(W-4) "Pappy" Windham, with the Crew Chief being a man 
named Padget, and the other gunner being a man named 
Cleveland.  He testified that the timeframe for his duty as a 
helicopter door gunner with these named men would be from 
approximately November or December 1965 through January 1966.  
He also testified that he was stationed at Camp Holloway by 
Pleiku for about 27 days during this time.

The veteran also stated that after serving as a door gunner 
he returned to perimeter duty for about three months before 
being permanently assigned to tech supply, mostly riding 
shotgun on supply trucks.  During one of his periods of time 
on perimeter duty, a flare went up and revealed an enemy 
soldier in the area in front of the perimeter.  He asserts 
that he, and the two other soldiers on duty with him, Chuck 
Compton and Jim Ferrar, shot the enemy soldier and presumed 
him dead.  Compton apparently wanted to go out and get ears 
and fingers as souvenirs, but the veteran convinced him to 
wait until morning; however, in the morning, although there 
was a lot of blood, no body was present.  

In a December 2001 VA PTSD examination, the examiner reviewed 
the claims file, noting the veteran's service in Vietnam, and 
that for the past 4-5 years he had been attending post-
traumatic stress disorder groups at VA.  His main complaints 
included sleeplessness at nights, panic attacks, bad dreams, 
not leaving the house until absolutely necessary and quick 
anger.  The veteran stated "I can't get Vietnam out of my 
mind."  He was on medication.  On mental status examination, 
the veteran described intrusive thoughts in the form of 
preoccupation with the Vietnam experience, nightmares and 
panic attacks.  Under the heading DIAGNOSTIC FORMULATION, the 
examiner wrote: "This veteran presents some cardinal 
symptoms of post-traumatic stress disorder in the form of 
long-lasting nightmares, content of which reflects the 
anxiety in the combat situation being shot at or pursued, or 
pursuing others."  The Axis I diagnoses included PTSD, 
chronic, ongoing, moderate.  For Axis IV stressors, the 
examiner identified "combat experience in Vietnam, being in 
a war situation, currently also suffering from various 
medical conditions ..."

The RO has contacted the United States Armed Services Center 
for Research of Unit Records (USASCRUR) in an attempt to 
verify the veteran's claimed stressors.  In a March 1999 
letter, the USASCRUR wrote that an extract of an Operational 
Report - Lessons Learned submitted by the United States Army 
- Vietnam shows that on April 20, 1966, there was an attack 
on An Khe.  Copies of unit histories submitted by the 15th 
Transportation Batallion show that on the 20th of February 
the VC (Viet Cong) gained control of Hon Cong Mountain and 
launched a mortar attack from that position during which four 
Bravo Company personnel were wounded.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f)).  The amended 38 C.F.R. § 3.304(f) states 
that, if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed in-service stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002).  The Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) 
(2002); see also Gaines v. West, 11 Vet. App. 113 (1998) 
(determination of whether veteran engaged in combat with 
enemy is particularly significant in PTSD cases).  

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  While the sufficiency of 
a stressor is a medical determination, the existence of a 
stressor is a question of fact within the purview of the 
Board.  See West v. Brown, 7 Vet. App. 70, 79-80 (1994).
The Board also notes that a number of precedent holdings of 
the Court issued during the pendency of this appeal provide 
new guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau 
v. Brown, 9 Vet. App. 389 (1996), and Patton v. West, 12 Vet. 
App. 272 (1999).
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

VCAA - The Duty to Inform and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the veteran was informed of the provisions of 
the VCAA in an October 2001 letter to the veteran.  The Board 
finds that he has been provided adequate notice as to the 
evidence needed to substantiate his claim for service 
connection for PTSD.  The Board concludes the discussions in 
the rating decision, statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the appellant informed him of the information and evidence 
needed to substantiate the claim for PTSD and complied with 
the VA's notification requirements.  VA must also inform the 
veteran which evidence VA will seek to provide and which 
evidence the veteran is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  This was accomplished in 
the October 2001 letter to the veteran.  The Board concludes 
that VA has complied with all notification requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the service medical records, 
the veteran's service personnel records, provided the veteran 
an opportunity to present testimony at a hearing before a 
hearing officer at the RO, obtained records from the Social 
Security Administration (SSA) which might be relevant to the 
veteran's claim, and provided the veteran VA examinations.  
In this case, the veteran is not prejudiced by any failure of 
VA to fully develop the facts of this case as required by 
VCAA as this decision results in a grant of the veteran's 
claim for service connection.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  There is sufficient evidence to decide the 
claim.  The Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claim.  Therefore, no further assistance to 
the appellant with the development of evidence is required. 

Analysis

The veteran has several diagnoses of PTSD, including a 
diagnosis given in the December 2001 VA examination 
identified above.  In that examination, the examiner wrote 
that the veteran had intrusive thoughts of Vietnam, 
nightmares and panic attacks and gave a diagnosis of PTSD, 
chronic, ongoing, and moderate.  See Cohen, 10 Vet. App. at 
139 (1997).  The examiner stated that the veteran presented 
some "cardinal symptoms of post-traumatic stress disorder in 
the form of long-lasting nightmares, content of which 
reflects the anxiety in the combat situation being shot at 
(emphasis added)" and identified the stressors as "combat 
experience in Vietnam, [and] being in a war situation".  
Although not directly stating so, the Board infers that the 
examiner is relating the veteran's diagnosis of PTSD to the 
stressor of being shot at.  See 38 C.F.R. § 3.102 (reasonable 
doubt shall be applied in the veteran's favor).  As such, the 
veteran meets two of the three requirements for service 
connection for PTSD, a current diagnosis linked to a 
stressful incident in service.  38 C.F.R. § 3.304(f).

The only remaining question is whether there is credible 
supporting evidence that the stressor occurred.  This last 
element varies depending on whether it is determined that the 
veteran engaged in combat with the enemy.  38 U.S.C.A. 
§ 1154(b).  In this case, there is no evidence that the 
veteran was engaged in combat with the enemy.  There are no 
combat awards or decorations, or combat related duty 
assignments.  The veteran was not wounded.  As such, the 
occurrence of the stressor must be corroborated.  Cohen, 10 
Vet. App. at 142.  This need not be only from service 
records, but may be from other sources.  Dizoglio, 9 Vet. 
App. at 166.

The veteran testified that while serving perimeter guard 
duty, he came under attack.  He has stated that he served 
guard duty from September to December 1965, and again from 
January to April 1966.  During this second period, USASCRUR 
has verified a rocket attack in April 1966, and a mortar 
attack in February 1966 in which four Bravo Company personnel 
were wounded.  The Board notes that verification of the 
specific involvement of the veteran's unit is not required in 
order to support the grant of service connection for PTSD; it 
is sufficient to show that the unit to which he was assigned 
participated in the verified stressful events.  See Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002).  The Board finds, 
therefore, that the veteran's assertions of having been 
subjected to fire are corroborated.  The veteran has met all 
three requirements for service connection for PTSD.  
38 C.F.R. § 3.304(f).  The evidence supports the claim and 
service connection for PTSD is granted. 


ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

